Citation Nr: 0803798	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-41 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to accrued benefits based on increased rating 
claims which were pending at the time of the veteran's death 
for: diabetes mellitus; arteriosclerotic heart disease 
(ASHD); rhinophyma; amputation, distal phalanx left great 
toe; fracture, right mandible; chip fracture of the left ring 
finger; chip fracture of the right middle finger; and for 
compound fractures of the lower third of the right tibia and 
fibula.


REPRESENTATION

Appellant represented by:	Judith A. Veres, Accredited 
Claims Agent




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946 and from August 1950 to August 1969.  He died 
in October 2002.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to additional 
monthly DIC compensation (enhanced DIC) pursuant to 38 
U.S.C.A. § 1311(a)(2) (West 2002) and denied entitlement to 
accrued benefits.

This claim was previously before the Board in January 2007, 
at which time the claim of entitlement to additional monthly 
DIC compensation (enhanced DIC) pursuant to 38 U.S.C.A. § 
1311(a)(2) was denied and the claim for accrued benefits was 
remanded.  The actions requested in that remand have been 
undertaken and the case has returned to the Board and is 
ready for appellate review.


FINDINGS OF FACT

1.  The veteran died in October 2002.

2.  At the time of the veteran's death, increased rating 
claims for eight conditions (i.e., diabetes mellitus, 
arteriosclerotic heart disease (ASHD), rhinophyma, 
amputation, distal phalanx left great toe, fracture, right 
mandible, chip fracture of the left ring finger, chip 
fracture of the right middle finger, and for compound 
fractures of the lower third of the right tibia and fibula) 
were pending and unadjudicated, having been filed by the 
veteran in May 2002.

3.  The evidence on file does not reflect that an increased 
evaluation is warranted for any of the service-connected 
conditions pending on appeal for purposes of accrued 
benefits.

4.  The veteran was not due any unpaid monetary benefits at 
the time of his death.

5.  In the absence of any due accrued benefits, any question 
as to the appropriate effective date to be assigned for any 
of the pending increased rating claims is rendered moot.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 60 percent for diabetes mellitus, for the purposes of 
accrued benefits, are not met.  38 U.S.C.A. §§ 1155, 5107, 
5121 (West 2002); 38 C.F.R. §§ 4.3, 4.7, Diagnostic Code 7913 
(2007); 38 C.F.R. § 4.119 (2007).

2.  The schedular criteria for a disability rating in excess 
of 60 percent for ASHD, for the purposes of accrued benefits, 
are not met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, Diagnostic Code 7005 (2007); 38 C.F.R. 
§ 4.104 (2007).

3.  The schedular criteria for a disability rating in excess 
of 10 percent for rhinophyma, for the purposes of accrued 
benefits, are not met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, Diagnostic Code 7806 (2007); 
38 C.F.R. § 4.118 (2001 and 2007).
4.  The schedular criteria for a disability rating in excess 
0 percent for amputation, distal phalanx left great toe, for 
the purposes of accrued benefits are not met.  38 U.S.C.A. §§ 
1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
Diagnostic Code 5171 (2007); 38 C.F.R. § 4.71a (2007).

5.  The schedular criteria for a compensable disability 
rating for fracture, right mandible, for the purposes of 
accrued benefits, are not met.  38 U.S.C.A. §§ 1155, 5107, 
5121 (West 2002); 38 C.F.R. §§ 4.3, 4.7, Diagnostic Code 9904 
(2007); 38 C.F.R. § 4.149 (2007).

6.  The schedular criteria for a compensable disability 
rating for chip fracture of the left ring finger, for the 
purposes of accrued benefits, are not met.  38 U.S.C.A. 
§§ 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
Diagnostic Code 5227 (2007); 38 C.F.R. § 4.71a (2007).

7.  The schedular criteria for a compensable disability 
rating for chip fracture of the right middle finger, for the 
purposes of accrued benefits, are not met.  38 U.S.C.A. §§ 
1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
Diagnostic Code 5226 (2007); 38 C.F.R. § 4.71a (2007).

8.  The schedular criteria for a compensable disability 
rating for residuals of a compound fractures of the lower 
third of the right tibia and fibula, for the purposes of 
accrued benefits, are not met.  38 U.S.C.A. §§ 1155, 5107, 
5121 (West 2002); 38 C.F.R. §§ 4.3, 4.7, Diagnostic Code 5262 
(2007); 38 C.F.R. § 4.71a (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Under 
the VCAA, VA must notify the appellant of any evidence that 
is necessary to substantiate the claim, as well as the 
evidence that VA will attempt to obtain and which evidence he 
is responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and must ask the claimant (4) to provide any 
evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  See Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  

In this appeal, a February 2007 post-rating letter notified 
the appellant of what information and evidence was needed to 
substantiate this claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  After the appellant was 
afforded opportunity to respond to notice identified above, 
the July 2007 SSOC reflects readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of this VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  See also, Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect).

Through notice from the RO, the appellant and her 
representative have been notified and made aware of the 
evidence needed to substantiate this accrued benefits claim, 
the avenues through which they might obtain such evidence, 
and the allocation of responsibilities between the appellant 
and VA in obtaining such evidence.  There is no additional 
notice that should be provided, nor is there any indication 
that there is additional existing evidence to obtain or 
development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of this matter, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board does not have the authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must advise that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for accrued benefits, but she was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant on this latter element, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the appellant is not entitled to accrued 
benefits, any question as to the appropriate effective date 
to be assigned is rendered moot.

As will be explained in more detail below, adjudication of a 
claim for accrued benefits purposes is an essentially a legal 
determination, and the evidentiary requirements differ 
somewhat from claims for other types of compensation.  In 
claims for accrued benefits, only the evidence that is of 
record at the time of the veteran's death is considered, with 
the exception of any evidence necessary to complete the 
application, and VA or service records that have not been 
associated with the file because the latter records are 
considered, constructively, to already be a part of the 
record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  
See also 38 C.F.R. § 3.1000(d)(4).  In this appeal, the RO's 
February 2007 letter informed the appellant of VA's 
responsibility to obtain outstanding VA records.  Moreover, 
pursuant to a Board remand issued in January 2007, VA medical 
records dated during the two years prior to the veteran's 
death have been obtained.  Private medical records dated 
during that period are already on file.  The Board finds that 
there is no outstanding duty to notify or assist owed the 
appellant.

Factual Background and Legal Analysis

In October 2001, the veteran filed increased rating claims 
for diabetes mellitus and ASHD.  A medical record dated in 
October 2001, reflects that the veteran was seen for a check-
up for diabetes, which had been diagnosed 38 years 
previously.  It was noted that regulation of diabetes 
required daily injections of insulin.  

In an October 2001 rating decision, an increased evaluation 
for diabetes to 60 percent was granted as was an increased 
evaluation of 60 percent for ASHD.  The increased evaluation 
for diabetes was based on VA medical records dated from 
January to October 2001 which revealed that the veteran 
continued on insulin and had renal difficulties.  The 
increased evaluation for ASHD was based on VA medical records 
dated from January to October 2001 which revealed that the 
veteran had shortness of breath and pulmonary edema.  The 
veteran was notified of that decision in November 2001 and 
did not appeal it.

In May 2002, the veteran had requested increased evaluations 
for all eight of his service-connected disabilities as well 
as service connection for residuals of a stroke.  In a July 
2002 rating decision, the veteran was awarded a 100 percent 
evaluation for cerebrovascular accident and special monthly 
compensation based on aid and attendance, both effective from 
May 9, 2002, the date of the claim.  Adjudication of eight 
service-connected conditions, consisting of (1) diabetes 
mellitus - rated 60 percent disabling; (2) arteriosclerotic 
heart disease - rated 60percent disabling; (3) rhinophyma - 
rated 10 percent disabling; (4) amputation, distal phalanx 
left great toe - assigned a noncompensable rating; (5) 
fracture, right mandible - assigned a noncompensable rating; 
(6) chip fracture of the left ring finger - assigned a 
noncompensable rating; (7) a chip fracture of the right 
middle finger - assigned a noncompensable rating; and for (8) 
compound fractures of the lower third of the right tibia and 
fibula also evaluated as noncompensable, was deferred pending 
VA examinations.  Unfortunately, the veteran died in October 
2002, before any VA examinations could be conducted and the 
eight increased rating claims remained pending and 
unadjudicated at the time of his death.  

Private medical records show that the veteran was treated in 
January 2001, following a motor vehicle accident.  The record 
indicated that he sustained a chest wall injury with possible 
cardiac contusion.  The discharge diagnoses included: 
diabetes mellitus, requiring insulin; chronic renal 
insufficiency and systolic dysfunction without evidence of 
congestive heart failure.  A hypoglycemic episode was noted n 
June 2001.

In May 2002, the veteran was treated for hemiplegia secondary 
to brain infarction related to left hemisphere stroke.  When 
evaluated at that time, the report indicated that the veteran 
had had diabetes mellitus Type II, treated with insulin and 
hypoglycemics, which was adequately controlled.  It was also 
noted that he had coronary artery disease which was 
clinically stable and a history of congestive heart failure.    

The veteran died in October 2002, and the appellant filed a 
claim for DIC and accrued benefits in November 2002.

The case came before the Board in January 2007, at which time 
the Board remanded the claim for accrued benefits in order to 
obtain additional evidence consisting of VA records dated 
from 2001 forward.  The Board explained that such evidence 
might be helpful in establishing whether the appellant may be 
eligible for additional compensation by virtue of increased 
ratings being assigned or if an earlier effective date might 
be warranted for one or more of the pending increased rating 
claims.

VA records dated in 2001 and 2002 largely relate to the 
veteran's post-stroke condition and do not include detailed 
information pertaining to the veteran's diabetic or ASHD 
related symptomatology, nor do they show treatment for any of 
the other six service-connected conditions (not including 
cerebrovascular accident).  

        Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.1000 (2007).  In Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that for a 
surviving spouse to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  The Federal Circuit noted 
that this conclusion comported with the decision in Zevalkink 
v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  Id. at 1300.

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.152(a).

The appellant filed a timely claim for accrued benefits.  
Thus, the Board must adjudicate the issues pending at the 
time of the veteran's death for purpose of accrued benefits, 
consisting of eight increased rating claims.  However, the 
applicable regulation permits the Board to address only the 
evidence of record that was associated with his claims folder 
at the time of his death.  See 38 C.F.R. § 3.1000(a).  

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" 
and "evidence necessary to complete the application".  See 
67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  In this case, however, all VA treatment 
records up to the date of the veteran death were obtained and 
are in the file. 

The Board also notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two-year 
limitation on the receipt of accrued benefits.  That 
amendment to 38 U.S.C.A. § 5121(a) is only effective, 
however, for deaths occurring on or after December 16, 2003.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003).  The Board consequently finds 
that the appellant has not been prejudiced by the Board 
proceeding to decide her claim for accrued benefits without 
first notifying her of the these amendments, since they do 
not apply to this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Because the veteran's death occurred in October 
2002, the appellant's claim must be considered under the 
version of 38 U.S.C.A. § 5121(a) previously in effect, which 
limited eligibility for accrued benefits to a two-year 
period.

        Increased Ratings

In this case, the Board has determined both that the 
appellant filed a timely claim for accrued benefits and that 
eight increased rating claims were pending and unadjudicated 
at the time of the veteran's death in October 2002.  The 
eight pending accrued benefits claims are for increased 
ratings for service-connected conditions, consisting of 
(1) diabetes mellitus - rated 60 percent disabling; (2) 
arteriosclerotic heart disease - rated 60 percent disabling; 
(3) rhinophyma - rated 10 percent disabling; (4) amputation, 
distal phalanx left great toe - assigned a noncompensable 
disability rating; (5) fracture, right mandible - assigned a 
noncompensable disability rating; (6) chip fracture of the 
left ring finger - assigned a noncompensable disability 
rating;  (7) a chip fracture of the right middle finger - 
assigned a noncompensable disability rating; and for (8) 
compound fractures of the lower third of the right tibia and 
fibula also assigned a noncompensable disability rating.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

A 60 percent evaluation is currently assigned for diabetes 
mellitus pursuant to 38 C.F.R. § 4.119, Diagnostic Code (DC) 
7913.  Under that diagnostic code, a 60 percent disability 
evaluation is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated; a 100 percent evaluation is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities, (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

The record also reflects that the veteran has been awarded a 
60 percent disability rating for his arteriosclerotic heart 
disease (ASHD) under DC 7005.  Under that code, a 60 percent 
evaluation is warranted when there is more than one episode 
of congestive heart failure in the past year, or a workload 
of 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation is assigned when there is 
chronic congestive heart failure, or a workload of 3 METs 
(metabolic equivalent) or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

A 10 percent evaluation is in effect for rhinophyma, 
evaluated under DC 7806.  Pursuant to the criteria in effect 
prior to August 30, 2002, a noncompensable rating was 
warranted where the disability was productive of slight, if 
any, exfoliation, exudation, or itching, provided the 
condition is on a nonexposed area or small surface.  A 10 
percent evaluation was warranted where the skin disability 
was productive of exfoliation, exudation or itching involving 
an exposed surface or extensive area.  A 30 percent rating 
required that the disability was manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A maximum 50 percent evaluation required ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant condition.

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002).  VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  VA must thus consider the claim pursuant to 
the former and revised regulations during the course of this 
appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Pursuant to the current criteria set forth in Diagnostic Code 
7806, if the skin disability covers an area of less than 5 
percent of the entire body, or if less than 5 percent of 
exposed areas affected, and no more than topical therapy is 
required during the past twelve-month period, a 
noncompensable rating is warranted.  If the condition covers 
an area of at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected; or requires intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past twelve-month period, a 10 
percent rating is warranted.

Amputation, distal phalanx, left great toe is evaluated as 
non-compensable under DC 5171, which provides a 10 percent 
rating for amputation of the great toe without metatarsal 
involvement and a 30 percent rating for amputation of the 
great toe with removal of the metatarsal head.

Residuals of a fracture of the right mandible, evaluated as 
non-compensable disabling is evaluated under DC 9904.  Under 
this code, malunion of the mandible warrants a 10 percent 
rating for moderate displacement, and a 20 percent rating is 
warranted for severe displacement.  A note under this code 
specifically provides that the rating is dependent on the 
"degree of motion and loss of masticatory function."

Residuals of a chip fracture to the right middle finger is 
evaluated as non-compensably disabling under DC 5226.  Under 
that diagnostic code, a 10 percent disability evaluation is 
assigned for unfavorable or favorable ankylosis of the long 
finger of the major or minor hand.  Residuals of a chip 
fracture to the left ring finger are evaluated as non-
compensably disabling under DC 5227.  Under that diagnostic 
code, a 0 percent (noncompensable) disability evaluation is 
assigned for unfavorable or favorable ankylosis of the ring 
or little finger of the major or minor hand.

Lastly, a noncompensable evaluation is currently assigned for 
residuals of compound fractures of the lower third, right 
tibia and fibula, under DC 5262 used for the evaluation of 
impairment of tibia and fibula.  Under DC 5262, a 10 percent 
rating is warranted with a slight knee or ankle disability, 
and 20 percent is warranted for a moderate disability.

Following a review of evidence dated from 2001 forward, the 
Board is unable to find a basis for the assignment of an 
increased evaluation for any of the service-connected 
conditions pending consideration for purposes of accrued 
benefits.  In this regard, records dated from 2001 forward do 
not reflect treatment for rhinophyma; amputation, distal 
phalanx left great toe; residuals of a fractured right 
mandible; residuals of a chip fracture of the left ring 
finger; residuals of a chip fracture of the right middle 
finger, or for compound fractures of the lower third of the 
right tibia and fibula.  The Board notes that service 
connection for these conditions was initially granted in a 
January 1970 rating action, effective from September 1969, 
and that it does not appear that any of these conditions were 
treated during the years proximate to the veteran's death.  

With respect to ASHD and diabetes, while these conditions are 
listed as active medical problems or referenced in terms of 
prescribing medication or general symptomatology, the medical 
records dated from 2001 forward do not in any way establish 
or even suggest that the criteria for evaluations in excess 
of 60 percent for those conditions have been met.  

Specifically, regarding diabetes, the medical records do 
document that the veteran required more than one daily 
injection of insulin.  However, that factor alone is not 
enough to warrant the grant of a 100 percent evaluation in 
the absence of other conjunctive, enumerated criteria.  The 
Court has observed that use of the conjunctive "and" (or in 
this case "with" and "plus") means that all requirements 
must be met.  Cf. Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).  There is no indication in the medical records dated 
in 2001 and 2002 of episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

With respect to ASHD, the Board is unable to locate any 
clinical records dated proximate to the veteran's death, 
specifically in 2001 and 2002, which document symptoms of 
chronic congestive heart failure, or a workload of 3 METs 
(metabolic equivalent) or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, which are required for the assignment of a 100 
percent evaluation. 

Unfortunately, the veteran died in October 2002 while several 
increased rating claims were pending and before any VA 
examinations could be conducted to evaluate the 
symptomatology associated with the claimed conditions.  
Accordingly, in the absence of any evidence dated prior to 
the veteran's death which establishes an increase in 
disability for any of the eight service-connected conditions 
addressed herein, the disability evaluations which were in 
place at the time of the veteran's death are confirmed.  
Accordingly, the claim for accrued benefits must be denied 
inasmuch as there is no evidence which indicates that any 
unpaid monetary benefits were due at the time of the 
veteran's death.  Therefore, the claim for accrued benefits 
is denied. 

The Board had noted in its January 2007 remand, that is was 
possible that the appellant might be eligible for additional 
compensation if earlier effective dates were warranted for 
one or more of the increased rating claims which were pending 
for purposes of establishing entitlement to accrued benefits.  
However, as the Board concludes herein that the appellant is 
not entitled to accrued benefits, any question as to the 
appropriate effective date to be assigned is rendered moot.


ORDER

An evaluation in excess of 60 percent for diabetes mellitus, 
for the purposes of accrued benefits, is denied.

An evaluation in excess of 60 percent for arteriosclerotic 
heart disease, for the purposes of accrued benefits, is 
denied.

An evaluation in excess of 10 percent for residuals, 
rhinophyma, for the purposes of accrued benefits, is denied.

An evaluation in excess of 0 percent (noncompensable) for 
amputation, distal phalanx left great toe, for the purposes 
of accrued benefits, is denied.

An evaluation in excess of 0 percent (noncompensable) for 
fracture, right mandible, for the purposes of accrued 
benefits, is denied.

An evaluation in excess of 0 percent (noncompensable) for 
residuals, chip fracture of the left ring finger, for the 
purposes of accrued benefits, is denied.

An evaluation in excess of 0 percent (noncompensable) for a 
chip fracture of the right middle finger, for the purposes of 
accrued benefits, is denied.

An evaluation in excess of 0 percent (noncompensable) for 
compound fractures of the lower third of the right tibia and 
fibula, for the purposes of accrued benefits, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


